IN THE
                                  TENTH COURT OF APPEALS

                                          No. 10-12-00047-CV

                IN THE INTEREST OF R.P. AND E.A.P., CHILDREN,



                                   From the 264th District Court
                                        Bell County, Texas
                                     Trial Court No. 250472-D


                                  MEMORANDUM OPINION


           Appellant has filed a motion to dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).

It states that Appellant mistakenly appealed to this Court when, because he was

appealing from a district court in Bell County, he should have appealed to the Third

Court of Appeals.1

           Because this Court lacks jurisdiction of an appeal from a district court in Bell

County, which is within the jurisdiction of the Third Court of Appeals, we grant

Appellant’s motion in part and dismiss this appeal for lack of jurisdiction. See TEX.

GOV’T. CODE ANN. §§ 22.220(a), 22.201(c, k) (West Supp. 2011).




1   The Court notified Appellant of the jurisdictional problem in a February 14, 2012 letter.
                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part; appeal dismissed
Opinion delivered and filed February 22, 2012
[CV06]




In the Interest of R.P. and E.A.P., Children                   Page 2